                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

DANIEL NAYLOR,


                      Plaintiff,

v.                                                                No. 1:21-cv-00421-KWR-SCY

UNITED STATES OF AMERICA, et al.,

                      Defendants.

                                    RULE 58 JUDGMENT

       THIS MATTER comes before the Court on the Court’s Memorandum Opinion and

Order of Dismissal (Doc. 4), which dismissed all of Plaintiff’s claims.

       IT IS ORDERED that this case is DISMISSED WITHOUT PREJUDICE.



                                                     _________________________________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE
